Citation Nr: 0709326	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  94-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, including arthritis.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 through June 
1969.  He also served in the reserves following his active 
service between 1978 and 1991.  VA has conceded that the 
veteran was on active duty between August 1990 and January 
1991 when his reserve unit was mobilized.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 2004, the veteran submitted a statement suggesting 
that he suffered an allergy attack that could have been 
"fostered by the degenerative spine."  It is unclear 
whether the veteran was intending to initiate a claim for 
service connection for an allergy disorder as secondary to 
his back disorder."  This matter is REFERRED for 
clarification and appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a back 
disability.  Service connection requires medical evidence of 
a current disability, of in-service incurrence or aggravation 
of an injury or disease, and a nexus between the two.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 
1110, 1131 (West 2005); 38 C.F.R. § 3.303(a) (2006).  The 
veteran alleges that he currently has arthritis in his back 
that was caused by an injury during service.  

Throughout the course of this appeal references have been 
made to several possible ways that the veteran injured his 
back.  In his May 1967 entry examination, the veteran 
reported that he had a low back strain in the past.  Also, 
throughout the course of this appeal, the veteran has claimed 
that his current disability is a result of a 1971 incident.  
He claims he was working as a civilian at Fort Gilliam in 
1971 and he strained his back assisting to put up a 
parachute.  See May 2001 VA examination report, and October 
2006 statement.  Service medical records after 1971 show 
varying degrees of potential disability at various times.  In 
December 1974 the veteran did not complain of back pain, in 
June 1978 he did, and in August 1982 and August 1988 he did 
not.  See corresponding Reports of Medical History.  These 
periods do not appear to correspond with any periods of 
active duty or active duty for training (ACDUTRA).  


In September 1990, during his last period of active service, 
the veteran again complained of low back pain secondary to a 
1971 injury.  In a January 1991 report establishing the 
veteran's permanent profile, he was diagnosed with chronic 
low back pain with a notation of "no significant 
abnormality."  Conversely, a bone scan of the same date 
revealed "findings compatible with degenerative disease at 
L4-5" and scintigraphic findings that were "consistent with 
sacroiliitis involving the inferior aspects of both SI 
joints."  As such, there is evidence of a possible injury or 
aggravation of a preexisting injury may have occurred during 
the veteran's last period of active duty.  

The most recent VA examination shows a diagnosis of back 
muscle strain with degenerative arthritis of the spine.  See 
May 2001 VA examination report.  The May 2001 examiner 
discussed the veteran's contention that he was injured in 
1971; however, the examiner did not have the benefit of the 
reserve service medical records, showing the 1991 diagnoses 
and bone scan results.  Finally, the claims folders contain 
evidence of a new injury to the veteran's back occurring in 
1995.  

Because, VA has conceded that the veteran was on active duty 
from August 1990 through January 1991, it is imperative that 
VA afford the veteran a new examination including a review of 
all evidence of record.  

Under 38 C.F.R. § 3.159(c)(4) (2006), the veteran is entitled 
to an examination based upon a review of the evidence of 
record when there is evidence of a current disability, 
evidence of an event, injury or disease in service, and 
indications that the two may be related.  As discussed above, 
the veteran's most recent VA examination shows a diagnosis of 
back muscle strain with degenerative arthritis of the spine.  
Since that examination, additional evidence has been added to 
the claims folder that includes in-service treatment and 
diagnosis for a back disability and a post-service injury.  
As such, the veteran is entitled to a reexamination based 
upon the entire body of evidence.  The examiner must assess 
whether the veteran had an identifiable back disability prior 
to August 1990, and, if so, whether any period of active 
service aggravated that disability; whether he has a current 
back disability; and whether the any current disability is 
related to the January 1991 diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that proper notice was given to 
the veteran under 38 C.F.R. § 3.159(b) 
(2006), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Afford the veteran a current VA 
orthopedic examination.  The entire claims 
folder, including a copy of this remand, 
should be provided to the examiner for 
review in association with the 
examination.  The examiner is asked to 
comment upon the following:

*	Whether the veteran had an 
identifiable back disability at any 
time prior to his active service in 
August 1990 through January 1991; 
and, if so, whether that disability 
could have been aggravated by any 
period of active service (i.e. June 
1967 through June 1969, and August 
1990 through January 1991, in 
particular).  Please discuss the 
veteran's reported back pain in his 
first period of active duty from June 
1967 through June 1969, the reported 
injury in 1971, and any other 
evidence of back pain prior to August 
1990;

*	Provide a diagnosis as to any current 
back disability; and 

*	Provide an opinion regarding the 
etiology of any current back 
disability by addressing the 
following question:  is it more 
likely than not (i.e., probability 
greater than 50 percent)), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that any current back 
disorder was caused by (or if found 
to have previously existed, 
aggravated by), disease or injury 
incurred during the August 1990 
through January 1991 period of active 
service?  

*	A complete rationale should be 
provided for any opinion expressed 
and should include a discussion 
regarding the impact of the 
automobile accident of August 1995 on 
the current diagnosis.  

3. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

